Citation Nr: 0512165	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of a left knee meniscectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to a higher initial evaluation for arthritis 
of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher initial evaluation for residuals 
of a right knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
December 1974 and July 1982 to September 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In February 2002 the RO granted service connection 
for left knee injury, status post anterior cruciate ligament 
reconstruction and partial medial meniscectomy, evaluated as 
10 percent disabling; and residuals, right knee injury, 
status postoperative, with traumatic arthritis, evaluated as 
10 percent disabling.  The veteran appealed both knee 
evaluations, requesting higher initial evaluations in both 
cases.  The Board remanded this case for further development 
by the RO in February 2004.  

In June 2003, the veteran was afforded a Travel Board hearing 
before Constance Tobias, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

After the requested development was completed the RO granted 
service connection for left knee arthritis, evaluated as 10 
percent disabling.  As this award represents only a partial 
grant of benefits sought on appeal the Board will proceed 
without further delay.



FINDINGS OF FACT

1.  The veteran is currently receiving a 10 percent 
evaluation for residuals of a left knee meniscectomy are 
symptomatic. 

2.  The veteran's left knee because does not present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

2.  The veteran's left knee is shown to have arthritis, with 
pain on motion, extension to 0 degrees and flexion to 120 
degrees.  

3.  The veteran's residuals of right knee injury are 
productive of no more than slight recurrent subluxation or 
lateral instability. 

4.  The veteran's right knee is shown to have arthritis, with 
pain on motion, extension to 0 degrees and flexion to 135 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of a left knee 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5259 (2004).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261, 5262 (2004); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).

3.  The criteria for a rating in excess of 10 percent for 
residuals of right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Code 5257 (2004).

4.  The criteria for a separate, 10 percent rating, and no 
more, for arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261, 
5262 (2004); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran argues that a higher initial evaluation is 
warranted for his left knee meniscectomy, his left knee 
arthritis, and his right knee injury with traumatic 
arthritis.  

The history of the veteran's knee injuries, see 38 C.F.R. § 
4.1, includes service medical records showing that he 
suffered from an anterior cruciate ligament tear, a partial 
medial meniscus tear, and a medial collateral ligament (ACL) 
tear of the left knee while playing racquetball.  He 
underwent a left ACL reconstruction and left knee 
arthroplasty in September 1993.  Subsequent service medical 
records show continued left knee problems including painful 
arthritis and subsequent surgeries.  The veteran's service 
medical records also show a history of a right knee 
arthroscopy in April 1999, complaints of right knee pain and 
arthritis.

The veteran's post-service medical history includes a QTC 
Physical from November 2000 that diagnosed both the right and 
left knees with degenerative joint disease, a "PMR" 
regarding a left knee operation in October 2002, and a VA 
Joints examination, including X-ray and MRI findings, from 
March 2004, that gave the impression of bilateral 
degenerative joint disease in the veteran's knees.

A.  Left Knee Meniscectomy

The veteran's left knee injury status post anterior cruciate 
ligament reconstruction and partial medial meniscectomy is 
evaluated under 38 C.F.R. § 4.71a Diagnostic Code  (DC) 5259 
(2004) and is currently evaluated as 10 percent disabling.  A 
10 percent evaluation is warranted for removal of semilunar 
cartilage that is symptomatic.  A 10 percent evaluation is 
the highest evaluation available under the rating criteria.  
See 38 C.F.R. § 4.71a DC 5259.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

The Board notes the veteran's complaints of lateral 
instability and subluxation of the left knee.  Under 
38 C.F.R. § 4.71a, DC 5257 a 20 percent evaluation is 
warranted for moderate recurrent subluxation or instability 
of the knee.  In this case the VA examiner was unable to 
detect any instability in the left knee.  See VA Joints 
Examination from March 2004.  As such, a higher rating is not 
warranted under DC 5257.  See 38 C.F.R. § 4.71a, DC 5257.

Furthermore, since the veteran's left knee disability is not 
characterized by ankylosis, dislocated semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum, 
Diagnostic Codes 5256, 5258, 5262, and 5263 do not apply.  
See 38 C.F.R. § 4.71a, DC's 5256, 5257, 5258, 5262, 5263 
(2004).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

B.  Left Knee Arthritis

The veteran's left knee arthritis is evaluated under 
38 C.F.R. § 4.71a Diagnostic Code  (DC) 5003 (2004) and is 
currently evaluated as 10 percent disabling.  

Normal range of motion for the leg is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Diagnostic Code 5260 pertains to limitation of 
flexion of the leg, while Diagnostic Code 5261 pertains to 
limitation of extension of the leg.  A compensable evaluation 
of 20 percent requires flexion limited to 30 degrees under 
Diagnostic Code 5260.  An evaluation of 20 percent requires 
extension that is limited to at least 15 degrees under 
Diagnostic Code 5261.

VA examinations of the left knee have shown ranges of motion 
from 0 degrees to 100 degrees and 0 degrees to 120 degrees.  
There are no range of motion findings that would warrant 
greater than a 10 percent rating under Diagnostic Code 5260 
or 5261 based on additional disability due to arthritis and 
limitation of motion.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this case, the veteran has complained of 
pain in the left knee at VA examinations and the Travel Board 
hearing.  However, it is readily apparent that functional 
loss has already been contemplated by the current rating as 
flexion to 100 degrees is well in excess of the motion 
restriction required even for the current rating.  No 
functional impairment has been shown to even approximate 
disability in excess of 10 percent.  In summary, when the 
range of motion in the knee is considered together with the 
lack of evidence showing functional loss - including the 
dearth of reports of neurologic deficits, poor muscle 
strength, and muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.40, 4.45 
and 4.59; DeLuca, supra.

An evaluation higher than 10 percent is not warranted.  The 
medical evidence includes a finding of "minimal" arthritis.  
There is little or no medical evidence showing that the 
veteran has such symptoms as muscle atrophy, neurological 
impairment or incoordination in the left leg.  Based on the 
foregoing, the Board finds that, when the ranges of motion in 
the left knee are considered together with the evidence of 
functional loss due to left knee pathology, the evidence does 
not support a conclusion that the loss of motion in the left 
knee more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Furthermore, since the veteran's left knee disability is not 
characterized by ankylosis, lateral instability, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum, Diagnostic Codes 5256, 5257 5258, 5262, and 
5263 do not apply.  See 38 C.F.R. § 4.71a, DC's 5256, 5257, 
5258, 5262, 5263 (2004).

C.  Residuals, Right Knee Injury, Post-operative, with 
Traumatic Arthritis

The veteran's residuals, right knee injury, post-operative, 
with traumatic arthritis are evaluated under 38 C.F.R. 
§ 4.71a Diagnostic Code  (DC) 5257 (2004) and is currently 
evaluated as 10 percent disabling.  A 10 percent evaluation 
is warranted for slight impairment of the knee with recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a DC 
5257.

A 20 percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability.  Id.

A rating greater than 10 percent may not be assigned based on 
subluxation or instability under Diagnostic Code 5257 because 
evidence does not indicate there is moderate instability in 
the right knee.  Rather, the medical evidence shows 
impressions of mild medial and patellofemoral compartmental 
arthritis and very slight degenerative joint disease.  There 
is no evidence for moderate recurrent subluxation or lateral 
instability.  As such, the rating of 10 percent under 
Diagnostic Code 5257 is confirmed and continued.

The Board's analysis requires consideration of a precedent 
opinion by the General Counsel for VA, dated July 1, 1997 
(VAOPGCPREC 23- 97).  This opinion held that a claimant who 
has arthritis and instability of the knee might be rated 
separately under Diagnostic Codes (DC) 5003 and 5257.  The 
General Counsel stated that when a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  The General Counsel 
subsequently held in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998), that a separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees or extension is limited to 
15 degrees.

The only relevant post-service medical evidence contained in 
the claims files are the November 2000 and March 2004 VA 
examination reports.  These reports contain the only 
examinations of the right knee during the applicable time 
period.  The November 2000 examination report does not 
contain ranges of motion, but does diagnose the veteran with 
mild medial and patellofemoral compartmental arthritis.  The 
March 2004 VA Joints examination report shows that the right 
knee had extension to 0 degrees and flexion to 135 degrees.  
The examiner noted that there was minimal bone on bone 
crepitus in the right knee that was not painful.  However, 
the veteran had earlier reported a 3 out of 10 level of pain 
in the right knee.

In this case, the veteran's right knee is shown to have 
arthritis, but not compensable limitation of motion.  In this 
regard, the only examination report of record is the March 
2004 VA examination report, which shows that the right knee 
had flexion to 0 degrees and extension to 135 degrees.  While 
the demonstrated limitation of motion does not approximate 
that which would be required for a compensable rating under 
DC's 5260 or 5261, the evidence is at least in equipoise as 
to whether the veteran has painful motion.  In Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), the Court held that, 
read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X- ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Therefore, as there is objective evidence of painful motion, 
a separate 10 percent rating for right knee arthritis is 
warranted.

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca; VAGCOPPREC 9-98.  In 
this case, the VA examination reports regarding the right leg 
do not contain evidence of such symptoms as neurological 
impairment, incoordination, loss of strength, or any other 
findings that would support a higher rating on the basis of 
functional loss due to pain.  In summary, the medical 
evidence includes a finding of "minimal" arthritis.  There 
is little or no medical evidence showing that the veteran has 
such symptoms as muscle atrophy, neurological impairment or 
incoordination in the right leg.  Based on the foregoing, the 
Board finds that, when the ranges of motion in the right knee 
are considered together with the evidence of functional loss 
due to right knee pathology, the evidence does not support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  



II.  Conclusion

To the extent the Board has denied the veteran's claims the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claims the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 2002 decision, the July 2002 
statement of the case (SOC), and the December 2004 
supplemental statement of the case (SSOC), that the evidence 
did not show that the criteria for a higher initial 
evaluation for the service-connected conditions had been met.  
The SSOC contained the full text of 38 C.F.R. § 3.159.  In 
addition, in a letters, dated in March 2001 and February 2004 
(hereinafter "duty to assist letters"), the RO notified the 
appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
RO's letters, the RO's decision, the SOC and the SSOC, 
adequately informed the appellant of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letters, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In March 2001, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the March 2001 letter was sent to 
the appellant prior to the RO's February 2002 decision that 
is the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A higher initial evaluation in excess of 10 percent for left 
knee meniscectomy is denied.

A higher initial evaluation in excess of 10 percent for 
arthritis, left knee, is denied.

A higher initial evaluation in excess of 10 percent for 
service-connected residuals, injury, right knee, is denied.  

A separate and additional 10 percent rating for arthritis of 
the right knee is granted, subject to provisions governing 
the payment of monetary benefits.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


